In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00208-CV

KEVIN SCRIBNER, Appellant                     §   On Appeal from the 97th District
                                                  Court
V.
                                              §   of Archer County (2018-0094A-CV)

RANDAL WINEINGER, INDIVIDUALLY                §   October 17, 2019
AND D/B/A AKINS OIL COMPANY AND
PARRA OIL AND GAS, INC., Appellees            §   Opinion by Justice Bassel

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order and final judgment. It is ordered that the order

and final judgment of the trial court are affirmed.

      It is further ordered that Appellant Kevin Scribner shall pay all of the costs of

this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel